                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TYRONE GREEN,                                         )        Civil Action No. 1:17-cv-223SPB
    Plaintiff,                                        )
                                                      )        Re:      Motions for Sanctions
                  v.                                  )                       ECF Nos. 58, 60, 61
                                                      )                       ECF Nos. 73, 76
DR. MAXA, et al,                                      )                 Motions to Dismiss
     Defendants.                                      )                       ECF Nos. 24, 28, 45


                                       MEMORANDUM OPINION1

United States District Judge Susan Paradise Baxter


         Plaintiff, an inmate presently incarcerated at the Phoenix State Correctional Institution

and acting pro se, brings this action against Defendants Dr. Maxa, Dr. Bingham, St. Vincent Pain

Management, Nurse Mike Edwards, Nurse Steve Erkhart, Nurse Michelle Williams, and Nurse

Jane Doe,2 arising out of medical treatment he received while incarcerated at SCI –Albion. Three

Motions to Dismiss and five Motions for Sanctions are before the Court. The sanctions motions

will be addressed first.



                                      MOTIONS FOR SANCTIONS

         Defendants bring three motions seeking dismissal of Plaintiff’s case. ECF No. 58 (Maxa);

ECF No. 60 (Edwards, Erkhart, and Williams); ECF No. 61 (Bingham and St. Vincent’s Pain



1
 The parties consented to having a United States Magistrate Judge exercise jurisdiction over this matter. 28 U.S.C. §
636, et seq. When this case was initiated and originally assigned by the Clerk of Courts, the undersigned was a
Magistrate Judge. However, on September 14, 2018, the undersigned was elevated to the position of United States
District Judge and this case remained assigned to her.
2
 Due to a docketing error by the Clerk’s office, other Doe Defendants listed in the Amended Complaint were not
entered on the docket. They are: Dr. John Doe, Nurse Jane Doe 2, and Nurse John Doe 2. By separate Order, the
Clerk of Courts will be directed to add these Defendants to the docket.

                                                          1
Management). They contend that Plaintiff has committed a fraud upon the court by attaching to

his complaint a grievance (#625240 at ECF No. 11-2, page 12) that they allege he altered to

include a prayer for relief that would demonstrate the exhaustion of his administrative remedies.

Defendants3 contend that because the evidence of forgery is compelling, and the alteration of

records represents a wanton disregard for the truth as well as an intent to engage in a fraud on the

Court, the sanction of dismissal is warranted under Federal Rule of Civil Procedure 11. ECF No.

59.

      An evidentiary hearing was held on June 28, 2018. Thereafter, Plaintiff filed two motions of

his own seeking default or summary judgment against Defendants based on his claim that it was

Defendants who altered grievance documents, an argument he suggested to the Court at the

hearing. ECF No. 73; ECF No. 76.

         The evidence and testimony presented at the evidentiary hearing was inconclusive. If

anything, there may be more than one set of documents associated with Grievance Number

625240. Neither side has demonstrated to this Court that its own documents are the single true

set of grievance documents or that the other party committed fraud by clear and convincing

evidence. “A determination of fraud on the court may be justified only by the ‘most egregious

misconduct’ directed to the court itself, and must be supported by clear, unequivocal and

convincing evidence.” Davis v. County of Allegheny, 2018 WL 4005827, at *2 (W.D. Pa.)

quoting Herring v. United States, 424 F.3d 384, 386-87 (3d Cir. 2005).4 Accordingly, all motions

for sanctions shall be denied as no fraud has been proven. See Fed. R. Civ. P. 11(b) and (c)


3
  The Commonwealth Defendants and Defendants Bingham and St Vincent’s Pain Management have filed motions
for sanctions, but join in the legal arguments as articulated by Defendant Maxa. See ECF No. 60; ECF No. 61.
4
  For example, witness Michelle Tharp, Superintendent’s Assistant at SCI Albion, could not answer several
questions about how the multiple different copies of Grievance Number 625240 came to be and witness Keri Moore,
the Assistant Chief Grievance Officer at the Secretary’s Office of Inmate Grievances and Appeals, did not have the
actual SOIGA file with her during her testimony. See ECF No. 77, Transcript of Hearing.

                                                        2
advisory committee’s note to 1993 amendment (“If the court imposes a sanction, it must, unless

waived, indicate its reasons in a written order or on the record; the court should not ordinarily

have to explain its denial of a motion for sanctions.”).



                                           MOTIONS TO DISMISS

         Plaintiff’s Complaint5 raises an Eighth6 Amendment claim against Maxa, Williams,

Erkhart, Edwards and Doe, a medical negligence claim against all Defendants, and a retaliation

claim against Maxa and Edwards. Motions to Dismiss have been filed by Dr. Bingham and St.

Vincent Pain Management (ECF No. 24); by Edwards, Erkhart and Williams (“Commonwealth

Defendants”)(ECF No.28); and Dr. Maxa (ECF No. 45). Plaintiff filed an opposition to the

motions to dismiss and a “proposed amendment to complaint7 with exhibit.” ECF No. 34. The

motions to dismiss will be reviewed in turn under the Twombly/Iqbal8 standard, following a brief

synopsis of Plaintiff’s claims.




5
  Pro se pleadings, “however inartfully pleaded, must be held to less stringent standards than formal pleadings
drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Because Plaintiff is a pro se litigant, this Court
will consider facts and make inferences where it is appropriate.

6
  Although Plaintiff invokes the Fourteenth Amendment in his Amended Complaint, this cannot provide the basis
for a claim on these facts as any Fourteenth Amendment claim is subsumed by the more explicit text of the Eighth
Amendment. United States v. Lanier, 520 U.S. 259, 272 n.7 (1997) In the prison context specifically, “the Eighth
Amendment serves as the primary source of substantive protection.” Graham v. Conner, 490 U.S. 386, 395 n.10
(1989), 490 U.S. at 395 n.10, quoting Whitley v. Albers, 475 U.S. 312, 327 (1986).
7
  Plaintiff’s proposed amendment is not a full complaint. It is deficient in that it is not a “stand alone document” but
instead is more akin to a supplement to the amended complaint and an opposition brief. An amended complaint
“must be complete in all respects. It must be a new pleading which stands by itself as an adequate complaint without
reference to the complaint already filed.” Young v. Keohane, 809 F.Supp. 1185, 1198 (M.D. Pa. 1992). This Court
will consider the arguments raised in Plaintiff’s filings, but this document is not accepted as a proposed amended
complaint.
8
  A complaint must be dismissed pursuant to Rule 12(b)(6) if it does not allege “enough facts to state a claim for
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556
U.S. 662 (2009)).


                                                           3
         Plaintiff was sent to Saint Vincent for surgery related to injuries he suffered as a result of

being assaulted at another prison. ECF No. 11, page 3.9 Dr. Bingham operated on Plaintiff who

was then returned to SCI Albion and placed in general population. Within days, Plaintiff

experienced severe headaches, dizziness, vomiting, and total body aches which lasted for the

next four weeks. Id. A month after surgery, Plaintiff found blood on his underwear. Id. at 4.

Plaintiff went to the infirmary where he met with Nurses Williams and Steve [Erkhart10] who

took a urine sample but found no blood in his urine. Id. Several more urine samples produced the

same result, until Dr. Hochburg, a “head doctor at Harrisburg,” who was touring SCI Albion’s

infirmary, ordered another urinalysis which revealed the presence of blood and E. coli in

Plaintiff’s urine. Id. at 5.11



MOTION TO DISMISS BY DR. BINGHAM AND ST. VINCENT PAIN MANAGEMENT

         Plaintiff’s only allegations against Bingham and St. Vincent Pain Management sound in

negligence (see ECF No. 11, at ¶ ¶ 9-10, ¶ 13, and page 6; ECF No. 11-1, at ¶ 14) and do not give

rise to a cognizable § 1983 constitutional claim. Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

See also Positano v. Pennsylvania Cardiothoracic Surgery, Inc., 610 Fed.App’x 191, 194 (3d Cir.

2015). They will be reviewed as state law negligence claims.

         A federal district court addressing common law negligence claims must apply the law of

the state in which the alleged tortious conduct occurred. Pennsylvania Rule of Civil Procedure


9
 Plaintiff claims this surgery would not have been necessary but for prison doctor Maxa lying to outside specialist
Dr. Bingham about the non-availability of a TENS unit at the prison.
10
  Plaintiff refers to Nurse Steve throughout his filings while the Commonwealth Defendants refer to this individual
as Nurse Erkhart.
11
  Later, during a visit with Dr. Maxa, Dr. Maxa told Plaintiff that “the only way E. coli could have been where it
was detected was due to the surgery where the tools used had feaces [sic] on it from not being properly sterilized or
some other error during surgery.” Id. at 5.

                                                          4
1042.3 mandates the filing of a Certificate of Merit (“COM”) in professional negligence claims

within sixty days of the filing of a complaint. Pa.R.Civ.P. 1042.3(a).

       This requirement has been held to be substantive law that must be applied by federal

courts, and is equally applicable to actions filed by incarcerated and pro se plaintiffs as it is to

those litigants represented by counsel. See Liggon-Redding v. Estate of Sugarman, 659 F.3d 258,

265 (3d Cir. 2011); Crawford v. Millen, 660 Fed.App’x 113, 116 (3d Cir. 2016) (failure to

comply with Rule 1042.3 of the Pennsylvania Rules of Civil Procedure is fatal to prisoner’s

claims of malpractice and professional negligence); Bennett v. PrimeCare Medical, Inc., 2018

WL 6072126, at *10 (M.D. Pa. Sept.14, 2018).

       The burden is on a plaintiff to meet all requirements, and in those instances when a

plaintiff requires additional time to obtain and file a COM, Rule 1042.3(d) allows that “upon

good cause shown, [the Court] shall extend the time for filing a certificate of merit for a period

not to exceed sixty days.” Id.

       Defendants Bingham and St. Vincent’s advised Plaintiff of their intent to seek dismissal

based upon his failure to file a COM in their motion to dismiss filed in February of 2018. Despite

notice of the defense, Plaintiff did not file either a timely motion for an extension of time or a

timely motion for a determination as to the necessity of a COM. Instead, Plaintiff filed a

proposed amendment in which he claims that a COM is not necessary in this case because

“common sense dictates [that] E. coli is contracted … through unsanitary instruments, gloves,

hands.” ECF No. 34. Unfortunately, a proposed amendment does not satisfy the provisions of

Rule 1042.

       Because Plaintiff’s state law negligence claims against Bingham and St. Vincent’s

necessarily invoke professional judgment, Plaintiff’s failure to comply with Rule 1042.3 is fatal



                                                   5
to his claims. The motion to dismiss [ECF No. 24] will be granted with prejudice. The Clerk of

Courts shall be directed to terminate Defendants Bingham and St. Vincent’s Pain Management

from the docket.


THE MOTIONS TO DISMISS BY COMMONWEALTH DEFENDANTS AND
DEFENDANT MAXA

          The Exhaustion Requirement of the Prison Litigation Reform Act12

          The Commonwealth Defendants and Defendant Maxa argue that they are entitled to

dismissal of the claims against them based on Plaintiff’s failure to properly exhaust

administrative remedies in accordance with the requirements of the Prison Litigation Reform

Act. Plaintiff argues to the contrary.

          It is not a plaintiff’s burden to affirmatively plead exhaustion. Jones v. Bock, 549 U.S. at

217 (“...failure to exhaust is an affirmative defense under the PLRA, and that inmates are not

required to specially plead or demonstrate exhaustion in their complaints.”). Instead, the failure

to exhaust must be asserted and proven by the defendants. Ray v. Kertes, 285 F.3d 287, 295 (3d

Cir. 2002). After the defendant has established that a prisoner has failed to exhaust his

administrative remedies, “the onus falls on the inmate to show that such remedies were

unavailable to him.” Rinaldi v. United States, 904 F.3d 257, 268 (3d Cir. Sept.12, 2018). In his

opposition, Plaintiff cites to Ross v. Blake, 136 S.Ct. 1850 (2016) and argues generally that the

administrative process was unavailable to him because every grievance submitted by him was

denied and that SCI Albion has never awarded money during the grievance process. ECF No. 34,

page 4.



12
   The PLRA, 42 U.S.C. § 1997e(a) provides: “no action shall be brought with respect to prison conditions under
section 1983 of this title ... by a prisoner confined in any jail, prisons, or other correctional facility until such
administrative remedies as are available are exhausted.”

                                                           6
       To the extent Plaintiff is attempting to argue that any effort to exhaust the administrative

process would be futile, it is well-settled that there is no “futility” exception to the administrative

exhaustion requirement. Ahmed v. Dragovich, 297 F.3d 201, 206 (3d Cir. 2002) citing Nyhuis v.

Reno, 204 F.3d 65, 78 (3d Cir. 2000). See also Woodford v. Ngo, 548 U.S. 81, 85 (2006)

(“Indeed, as we held in Booth, a prisoner must now exhaust administrative remedies even where

the relief sought-monetary damages-cannot be granted by the administrative process.”).

Plaintiff’s averment that the Department of Corrections never awards monetary relief is not

borne out by other cases over which the undersigned has presided (Wright v. Sauers, 2017 WL

3731957, at *7 (W.D. Pa. 2017)) and the denial of every other grievance Plaintiff ever filed does

not mean the administrative remedy process was unavailable to him.

       Federal courts are barred from hearing a claim if a plaintiff has failed to exhaust all the

available remedies. Grimsley v. Rodriquez, 113 F.3d 1246 (Table), 1997 WL 2356136

(Unpublished Opinion) (10th Cir. May 8, 1997). The exhaustion requirement is not a technicality,

rather it is federal law which federal district courts are required to follow. Nyhuis v. Reno, 204

F.3d 65, 73 (3d Cir. 2000) (by using language “no action shall be brought,” Congress has

“clearly required exhaustion”).

       The PLRA also requires “proper exhaustion” meaning that a prisoner must complete the

administrative review process in accordance with the applicable procedural rules of that

grievance system. Woodford v. Ngo, 548 U.S. 81, 87-91 (2006) (“Proper exhaustion demands

compliance with an agency’s deadlines and other critical procedural rules ...”). Importantly, the

exhaustion requirement may not be satisfied “by filing an untimely or otherwise procedurally

defective ... appeal.” Id. at 83. So then, no analysis of exhaustion may be made absent an

understanding of the administrative process available to state inmates.



                                                   7
                       The Administrative Process Available to State Inmates

         The DC-ADM 804 grievance system, available to state prisoners in Pennsylvania,

consists of three separate stages. First, the prisoner is required to timely submit a written

grievance for review by the facility manager or the regional grievance coordinator. Second, the

inmate must timely submit a written appeal to intermediate review. Finally, the inmate must

submit a timely appeal to the Central Office Review Committee, also known as the Secretary’s

Office of Inmate Grievances and Appeals (“SOIGA”). See Booth v. Churner, 206 F.3d 289, 293

n.2 (3d Cir. 1997), aff’d. 532 U.S. 731 (2001). DC-ADM 804 provides that the grievance must

include “a statement of the facts relevant to the claim,” “shall identify individuals directly

involved in the events,” and “shall specifically state any claims he wishes to make concerning

violations of Department directives, regulations, court orders, or other law.” DC-ADM 804, §

1(A)(11). Furthermore, 804 provides that “if the inmate desires compensation or other legal

relief normally available from court, the inmate must request the specific relief sought in his/her

initial grievance.” Id.



                             Plaintiff’s Utilization of the Grievance System

         The Commonwealth Defendants move for dismissal of Plaintiff’s claims based on his

failure to exhaust, while Defendant Maxa requests that this Court consider evidence outside of

the pleadings in support of his failure to exhaust argument.13 Under either Rule 12(b) or Rule 56

review, the failure to exhaust defense fails.


13
   Where a court receives and considers matters outside the pleadings in support of a motion to dismiss, the motion
to dismiss should be converted into a motion for summary judgment. Fed. R. Civ. P. 12(d) (“If, on a motion under
Rule 12(b)(6) . . . matters outside the pleadings are presented to and not excluded by the court, the motion must be
treated as one for summary judgment under Rule 56.”). See Dorsey v. Pennsylvania Department of Corrections,
2016 WL 6124420, at *3 (M.D. Pa. 2016). This Court notified Plaintiff that the motion to dismiss may be converted
to a motion for summary judgment and allowed him the opportunity to submit evidentiary materials to oppose
summary judgment. See Renchenski v. Williams, 622 F.3d 315, 340-341 (3d Cir. 2010); ECF No. 27; ECF No. 33;

                                                         8
         Here, the Commonwealth Nurse Defendants argue that because Grievance Number

62524014 is the only grievance that could apply to their challenged conduct and because Plaintiff

failed to request any specific relief in his initial grievance, he has failed to properly exhaust his

administrative remedies. While the Commonwealth’s recitation of the relevant case law is

correct, the copy of Grievance Number 625240 attached to the Amended Complaint15 [ECF No.

11-2, page 12] includes a request for monetary relief, requiring denial of the Commonwealth’s

motion to dismiss in this regard.

         There are two grievances relevant to the legal claims against Maxa: Grievance 622066

and Grievance 625240. Due to the extrinsic evidence that Defendant Maxa asks this Court to

review, his motion to dismiss must be converted to a motion for summary judgment pursuant to

Rule 56 and reviewed under that standard.16

         Maxa argues that Plaintiff has failed to properly exhaust either of these grievances

because neither articulates a request for monetary relief. In support of this argument, Maxa has



ECF No. 50. Accordingly, the motion to dismiss filed by Defendant Maxa shall be treated, in regard to the failure to
exhaust defense, as a motion for summary judgment.
14
  Grievance Number 625240 relates to Dr. Maxa and the nurse Defendants allegedly lying about the blood in
Plaintiff’s urine and delaying treatment of his E. coli infection for seven days. Evidence regarding Plaintiff’s
exhaustion of administrative remedies relative to Grievance Number 625240 became the central focus of the
multiple motions for sanctions addressed at the evidentiary hearing.
15
  The use of these exhibits by this Court does not convert the motion to dismiss into a motion for summary
judgment. Pryor v. National Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir. 2002) (“...certain matters outside
the body of the complaint itself, such as exhibits attached to the complaint […], will not trigger the conversion of an
Federal Rule of Civil Procedure 12(b)(6) motion to dismiss to an Federal Rule of Civil Procedure 56 motion for
summary judgment.”).
16
   Federal Rule of Civil Procedure 56(a) provides that summary judgment shall be granted if the “movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Under
Rule 56,“a party seeking summary judgment always bears the initial responsibility of informing the district court of
the basis for its motion, and identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue
of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) quoting Fed. R. Civ. P. 56. After the moving
party has satisfied this low burden, the nonmoving party must provide facts showing that there is a genuine issue for
trial to avoid summary judgment. Id. at 324.


                                                           9
submitted copies of the initial grievances of 622066 and 625240, both of which lack a request for

monetary relief. In contrast, the copy of 625240 attached to the Amended Complaint [ECF No.

11-2, page 12] contains a request for monetary relief in the amount of $500,000. Plaintiff’s copy

of 625240 and Maxa’s copy of 625240 are in direct conflict on this issue, as discussed

previously, and the Court is unable to determine which document is unaltered with the evidence

presented at the sanctions hearing and in support of this motion to dismiss. The claim will

proceed unless these Defendants are willing to provide the expert testimony in another Small17

hearing necessary to determine which grievance was altered.

           In regard to Grievance Number 622066, Defendant Maxa again argues that because

Plaintiff has requested no monetary relief, he has failed to exhaust his administrative remedies

with regard to Plaintiff’s claim that Dr. Maxa’s lied about the non-availability of a TENS unit at

SCI Albion. The evidence supports Dr. Maxa’s contention. Initial Grievance Number 622066

requests relief in the form of a medical transfer and a subsequent promotional transfer, but does

not include a request for monetary relief. ECF No. 11-2, pages 2-3. Plaintiff has provided no

evidence to the contrary, as he must in order to defeat a well-supported motion for summary

judgment. Celotex, 477 U.S. at 324. Summary judgment will be granted in favor of Defendant

Maxa in this regard.

           Defendant Maxa has submitted Plaintiff’s entire grievance file as maintained at SOIGA.

A review of it shows that there are no other grievances pertaining to Dr. Maxa’s failure to place

Plaintiff in the infirmary following surgery or Dr. Maxa’s alleged retaliation against Plaintiff.

These claims are therefore unexhausted and summary judgment will be granted in favor of

Defendant Maxa on these claims as well.



17
     Small v. Camden County Correctional Facility, 728 F.3d 265 (3d Cir. 2013).

                                                         10
Professional Negligence Claims

       The Commonwealth Nurse Defendants and Dr. Maxa move for dismissal of the

professional negligence claims based on the COM requirement of Rule 1042.3. In opposition,

Plaintiff filed a “Response to the […] Certificate of Merit defense” arguing:

               “It is undisputed that Plaintiff suffered from E. coli after his surgery, it is also
               undisputed that there was a delay in treating Plaintiff’s E. coli, thus expert
               testimony is not required for a jury to conclude that Plaintiff who was suffering
               severe headaches, dizziness, fatigue, body pain and urinating blood should have
               been treated without having to attempt suicide in order to draw attention to his
               condition.”

ECF No. 44.

       Plaintiff has failed to follow the procedures mandated by Rule 1042.3, as discussed

previously, and for that reason his negligence claims against these Defendants must be

dismissed. Moreover, the factual scenario laid out here is precisely the type of case in which an

expert statement is necessary as there are many ways an individual may contract an E. coli

infection. See myclevelandclinci.org/health/diseases/16638-e-coli-infection.



Retaliation Claim

       Plaintiff alleges that Defendants retaliated against him by denying his grievance. ECF

No. 11, page 6. “Government actions, which standing alone, do not violate the Constitution, may

nonetheless by constitutional torts if motivated in substantial part by a desire to punish an

individual for exercise of a constitutional right.” Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir.

2003) quoting Allah v. Seiverling, 229 F.3d 220, 224 (3d Cir. 2000). Liability under § 1983

requires a defendant’s “personal involvement” in the deprivation of a constitutional right. See

Gould v. Wetzel, 2013 WL 5697866, at *2 (3d Cir. 2013) citing Argueta v. U.S. Immigration &

                                                 11
Customs Enforcement, 643 F.3d 60, 73 (3d Cir. 2011). This means that the defendant must have

played an “affirmative part” in the complained-of misconduct. Iqbal, 556 U.S. at 677 (“In a §

1983 suit ... [a]bsent vicarious liability, each Government official, his or her title

notwithstanding, is only liable for his or her own misconduct.”).

        It is well-settled that the denial of Plaintiff’s grievances does not, in itself, satisfy the

requisite “personal involvement” requirement. Harvin v. Mahally, 2019 WL 1086356, at *6

(M.D. Pa. 2019) (“The filing of a grievance, participation in ‘after-the-fact’ review of a

grievance, or dissatisfaction with the response to an inmate’s grievance, do not establish the

involvement of officials and administrators in any underlying constitutional deprivation. See

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998).”); Rogers v. United States, 696

F.Supp.2d 472, 488 (W.D. Pa. 2010) (“If a grievance official’s only involvement is investigating

and/or ruling on an inmate’s grievance after the incident giving rise to the grievance has already

occurred, there is no personal involvement on the part of that official.”). Plaintiff’s retaliation

claims will be dismissed.



Deliberate Indifference Claim

        Next, Defendants argue that the Eighth Amendment claims arising out of Plaintiff’s

medical treatment should be dismissed due to Plaintiff’s failure to state a claim. Because no

evidence has been submitted on this claim, the dispositive motion will be analyzed under the

motion to dismiss standard.18




18
  Although Dr. Maxa argues that the grievance records attached to Plaintiff’s complaint demonstrate that he was not
deliberately indifferent to Plaintiff’s medical needs, these grievances are not proof of Dr. Maxa’s actions towards
Plaintiff and will not be reviewed in this context. ECF No. 46, pages 20-22.

                                                        12
         In the medical context, a constitutional violation under the Eighth Amendment occurs

only when prison officials are deliberately indifferent to an inmate’s serious medical needs.

Estelle v. Gamble, 429 U.S. 97 (1976). To establish a violation of the constitutional right, a

claimant must allege “(i) a serious medical need, and (ii) acts or omissions by prison officials

that indicate deliberate indifference to that need.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999). Deliberate indifference to a serious medical need involves the “unnecessary and wanton

infliction of pain.” Estelle, 429 U.S. at 104. Such indifference is manifested by an intentional

refusal to provide care, delayed medical treatment for non-medical reasons, denial of prescribed

medical treatment, a denial of reasonable requests for treatment that results in suffering or risk of

injury, Durmer v. O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993), or “persistent conduct in the face of

resultant pain and risk of permanent injury” White v. Napoleon, 897 F.2d 103, 109 (3d Cir.

1990).

         Plaintiff alleges that Dr. Maxa and Nurses Williams, Erkhart, and Edwards were

deliberately indifferent by lying about the urinalysis results causing a delay in medical treatment

and the worsening of his E. coli infection. These allegations are sufficient to survive amotions to

dismiss on this deliberate indifference claim. See Monmouth Cty. Corr. Institutional Inmates v.

Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). Though conclusory, Plaintiff’s factual allegations are

“enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 556. While

proving his allegations is far removed from pleading them, Plaintiff will be allowed to pursue

discovery on this claim. The question on a motion to dismiss is not whether the plaintiff will

prevail in the end. Rather, the question “is whether the plaintiff is entitled to offer evidence in

support of his or her claims.” Swope v. City of Pittsburgh, 90 F. Supp. 3d 400, 405 (W.D. Pa.

2014) citing Oatway v. Am. Int’l Grp., Inc., 325 F.3d 184, 187 (3d Cir. 2003).



                                                  13
An appropriate Order follows.




                                14
